Citation Nr: 0925911	
Decision Date: 07/10/09    Archive Date: 07/21/09

DOCKET NO.  03-08 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel

INTRODUCTION

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  

The Veteran served on active duty from January 1949 to 
February 1950 and September 1950 to September 1951.  This 
case comes before the Board of Veterans' Appeals (Board) on 
appeal of an October 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.

In May 2004, the Veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is associated with the claims 
folders.

In September 2004, February 2007, and October 2008, the Board 
remanded this case for further action by the originating 
agency.  The case has again been returned to the Board for 
further appellate action.


FINDING OF FACT

The Veteran's service-connected disabilities alone are not 
sufficient to preclude him from obtaining or maintaining 
substantially gainful employment consistent with his 
education and industrial background.









CONCLUSION OF LAW

The criteria for a total disability rating based on 
individual unemployability due to service-connected 
disabilities are not met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.340, 3.341, 4.16 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking a TDIU.  The Board will initially 
discuss certain preliminary matters and will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2008), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is specifically to inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  The Court further 
held that VA failed to demonstrate that, "lack of such a pre-
AOJ-decision notice was not prejudicial to the appellant, see 
38 U.S.C. § 7261(b)(2) (as amended by the Veterans Benefits 
Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 
2832) (providing that "[i]n making the determinations under 
[section 7261(a)], the Court shall . . . take due account of 
the rule of prejudicial error")."  Id. at 121.

The record reflects that the originating agency provided the 
Veteran with the notice required under the VCAA by letter 
mailed in March 2007.  Although this letter was mailed after 
the initial adjudication of the claim, the Board finds that 
there is no prejudice to the veteran in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  In this regard, the Board notes that 
following the provision of the required notice and completion 
of all indicated development, the originating agency 
readjudicated the claim in July 2008.  There is no indication 
in the record or reason to believe that the ultimate decision 
of the originating agency would have been different had 
complete VCAA notice been provided at an earlier time.  See 
Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing 
error may be cured by a new VCAA notification followed by a 
readjudication of the claim).

The Board also notes that service treatment records have been 
obtained, as well as pertinent VA and private medical 
records, and letters from the Veteran's private and VA 
doctors.  Moreover, the Veteran has been afforded several VA 
examinations in response to his claim.  Neither the Veteran 
nor his representative has identified any outstanding 
evidence that could be obtained to substantiate his claim.  
The Board is also unaware of any such evidence.

In sum, the Board is satisfied that any procedural errors in 
the originating agency's development and consideration of the 
claim were insignificant and not prejudicial to the Veteran.

Accordingly, the Board will address the merits of the claim.

Legal Criteria

A TDIU may be granted where the schedular rating is less than 
total and the service-connected disabilities preclude the 
veteran from obtaining or maintaining substantially gainful 
employment consistent with his education and occupational 
experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2008).

If there is only one such disability, it must be rated at 60 
percent or more, and if there are two or more disabilities, 
there shall be at least one disability rated at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent.  38 C.F.R. § 4.16(a) (2008).

Where these percentage requirements are not met, entitlement 
to the benefits on an extra-schedular basis may be considered 
when the veteran is unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities.  38 C.F.R. § 4.16(b).

The central inquiry is, "whether the veteran's service-
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  Neither nonservice-connected disabilities 
nor advancing age may be considered in the determination.  38 
C.F.R. §§ 3.341, 4.19 (2008); Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran currently has two service-connected disabilities: 
generalized anxiety disorder with panic attacks, rated 50 
percent disabling, and malaria, rated noncompensably 
disabling.  The combined rating for the Veteran's service 
connected disabilities is 50 percent.  As he does not have a 
single disability rated at 60 percent or more and the 
combined rating for his service-connected disabilities is 
less than 70 percent, he does not meet the minimum schedular 
criteria for a TDIU.  

The Board has also considered whether referral of the 
Veteran's claim to the Director of the VA Compensation and 
Pension Service for extra-schedular consideration is 
warranted.  

The Veteran was born in May 1929.  In his August 2002 claim 
for a TDIU, he reported that he had a high school education 
and work experience as a machinist.  He indicated that he had 
been unable to work since April 1991 as a result of panic 
attacks.  

VA and private treatment records from November 2001 to 
October 2008 indicate treatment for anxiety disorder and 
panic disorder, with symptomatology primarily consisting of 
anxiety, panic attacks, and trouble sleeping.  Such treatment 
records do not contain any opinion that the Veteran is unable 
to follow a substantially gainful occupation, or otherwise 
reflect that the Veteran is unemployable, due to his 
psychiatric disability and/or his malaria.

On a June 2002 VA examination, the Veteran reported having 
panic attacks once or twice per week.  He was diagnosed as 
having generalized anxiety disorder and panic disorder with 
agoraphobia.  The examiner indicated that given the Veteran's 
age, physical condition, and psychiatric symptoms, he would 
not return to work.

In February 2004, the Veteran was admitted to a VA hospital 
emergency room and hospitalized for panic attacks.  The 
Veteran at the time reported frequent panic attacks occurring 
several times a day since being switched to the drug BuSpar.  
The Veteran was hospitalized for five days before being 
discharged.

VA treatment records indicate that the Veteran reported 
experiencing approximately one panic attack per week in June 
2004 and experiencing panic attacks once or twice per week in 
July 2004.

The Veteran submitted a letter from his private internal 
medicine physician, Dr. F., dated in August 2002, in which 
Dr. F. stated that the Veteran was "unemployable due to is 
panic attacks."  He also submitted a statement from his VA 
doctor of osteopathic medicine, Dr. B, dated in November 
2004, which states that the Veteran's diagnoses included 
anxiety disorder not otherwise specified, and that his 
symptoms consisted of panic reaction, chronic worrying, and 
re-experiencing symptoms of increased arousal.  Dr. B. 
furthermore stated that the Veteran's illness made him 
sensitive to stress of all kinds, and that, given this, "he 
would have difficulty sustaining gainful employment at this 
time."

On an August 2005 VA examination, it was noted that the 
Veteran did not report having had any exacerbation of malaria 
since 1953.  It was also noted that he was well-nourished, 
had normal lab values for malarial purposes, and did not seem 
to have any significant residuals of malaria at the time.  

On an August 2005 VA mental examination, the Veteran reported 
that he had been retired from his employment as a machinist 
since 1991, and that he had had interpersonal conflict with a 
new supervisor and was nearly fired but decided to retire 
instead.  He also reported spending 39 years with the same 
company prior to retirement.  He furthermore reported 
experiencing a variety of symptoms of anxiety and mild 
depression, including panic attacks approximately once a 
week.  The Veteran was diagnosed a having anxiety disorder 
not otherwise specified, moderate.  The examiner stated that 
the Veteran continued to experience moderate symptoms of 
anxiety and depression, including panic attacks, that he had 
been maintained on psychotropic medication continuously and 
had begun to attend counseling sessions.  It was also noted 
that his activity level appeared to be limited more by 
physical health problems than psychiatric symptoms, that he 
had more social and industrial impairment due to chronic 
physical illnesses and retirement, but not due to symptoms of 
anxiety alone.  The examiner opined that the Veteran's 
psychiatric symptoms would reduce the reliability and 
productivity of his occupational functioning, but did not 
render him unemployable.

After reviewing the record, the Board finds that referral to 
the Director of the VA Compensation and Pension Service for 
extra-schedular consideration of a TDIU is not warranted, as 
the preponderance of the evidence establishes that the 
Veteran's service-connected disabilities are not sufficient 
by themselves to render the Veteran is unable to secure or 
follow a substantially gainful occupation consistent with his 
education and occupational background.

The Board notes the August 2002 and November 2004 medical 
opinions of Dr. F. and Dr. B., which indicate that the 
Veteran is unemployable due to his service-connected 
psychiatric disability.  However, the Board also notes the 
opinion of the August 2005 VA examiner that, while the 
Veteran's psychiatric symptoms would reduce the reliability 
and productivity of his occupational functioning, they did 
not render him unemployable.  The Board finds the August 2005 
VA examiner's opinion to have more probative weight than the 
opinions of Dr. F. and Dr. B.

The August 2005 VA examination report contains a more 
thorough rationale in support of the examiner's opinion than 
do the opinion letters of Dr. F. or Dr. B.  The opinion of 
Dr. F. is essentially unsupported by any rationale.  Also, 
while the August 2005 VA examination report notes the 
Veteran's employment history, the opinion letters of Dr. F. 
and Dr. B. contain no discussion or explanation of such 
employment history or how the Veteran's psychiatric 
disability may have affected his employment.  In this regard, 
the Board notes that the Veteran retired in 1991, at the age 
of 61, after maintaining employment with the same company for 
39 years.  While the fact that the Veteran's was able to 
maintain employment with the same company for 39 years does 
not establish that he is not unemployable now, such 
information is probative as to the effect that the Veteran's 
disability has had on his ability to work.  The fact that 
such history was considered by the August 2005 VA examiner, 
but not Dr. F. or Dr. B., gives more probative weight to the 
August 2005 VA examiner's opinion.  

Furthermore, the August 2005 VA examiner indicated a review 
of the record, while Dr. F. and Dr. B. did not.  In this 
regard, the Board finds the opinion of the August 2005 VA 
examiner to be consistent with the medical treatment records, 
which, while reflecting anxiety disorder and panic attacks, 
do not reflect that the Veteran's service-connected 
psychiatric disability has been severe enough to render him 
unemployable.

The Board notes the February 2004 five-day hospitalization of 
the Veteran for panic attacks.  However, the hospital 
treatment records indicate that the Veteran's panic attacks 
at the time had been exacerbated by a recent change in his 
medication.  The Veteran reported at the time of his February 
2004 hospital admittance that his panic attacks had increased 
in severity and frequency to several times a day.  However, 
in June 2004 and July 2004, the Veteran reported experiencing 
approximately one panic attack per week and panic attacks 
once or twice per week, respectively.  The Board furthermore 
notes that the February 2004 hospitalization appears to be 
the only hospitalization for the Veteran's psychiatric 
disorder.

The Veteran is currently 80 years old.  The Board does not 
dispute that he is unemployable.  In addition, the Board 
recognizes that the record indicates that the Veteran 
experiences panic attacks and anxiety, which would cause both 
difficulty dealing with stress and occupational impairment.  
However, for the reasons discussed above, the Board concludes 
that the preponderance of the evidence establishes that the 
Veteran's service-connected disabilities are not sufficient 
by themselves to render him unemployable.   

Accordingly, referral for extra-schedular consideration of a 
TDIU is not warranted, and the Veteran's claim must be 
denied.




ORDER

A total disability rating based on individual unemployability 
due to service-connected disabilities is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


